Citation Nr: 1332506	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-26 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for disability manifested by dizziness and falling, claimed as vertigo, to include as secondary to bilateral hearing loss and/or tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The issue of entitlement to service connection for disability manifested by dizziness and falling, claimed as vertigo, to include as secondary to bilateral hearing loss and/or tinnitus, will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is etiologically related to his active duty service.

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus was incurred in and has been present since his active duty service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The evidence of record included current diagnoses of bilateral hearing loss and tinnitus, as was demonstrated by a February 2008 VA audiological consultation and a July 2009 private audiological report.  38 C.F.R. § 3.303 (2013); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

During the pendency of this appeal, the Veteran submitted a variety of statements and provided testimony at an August 2013 Board hearing regarding his inservice noise exposure, specifically pertaining to exposure to noise associated with military aircraft.  Further, the Veteran's DD-14 showed that his last unit assignment was with an anti-aircraft artillery unit.  Moreover, the Veteran provided statements and testimony that he did not experience post-service occupational noise exposure.  The Board finds that the Veteran's statements and testimony are competent and credible evidence of inservice and post-service events concerning noise exposure.  Id.; Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).

With respect to bilateral hearing loss, the evidence of record included only one opinion addressing the etiological relationship between the Veteran's current bilateral hearing loss and his active duty.  The professional that administered a July 2009 private audiological examination opined that the Veteran's bilateral hearing loss was "as likely as not due to noise exposure in service."  Although a rationale was not provided and, thus, the probative value of the opinion is lessened, the record did not include evidence that disassociated the Veteran's bilateral hearing loss from his active duty.  Consequently, the Board finds that the evidence of record is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

With respect to tinnitus, the Veteran submitted statements and provided testimony that he experienced inservice ringing of his ears consequent to noise exposure, and that the ringing of his ears persisted since that inservice exposure to noise.  38 C.F.R. § 3.303(b); see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when a disability may be diagnosed by its unique and readily identifiable features, the presence of the disability is not a determination medical in nature and is capable of lay observation).  Tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran's statements and testimony are, thus, competent evidence that he experienced inservice symptoms of tinnitus and that he has experienced a continuity of such symptoms since his active duty service.

While the Veteran's statements have been deemed competent evidence as to the presence of observable symptoms, the Board must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).
A complete set of the Veteran's service treatment records was not available for review due to their involvement in a fire at the National Personnel Records Center in 1973.  See O'Hare, 1 Vet. App. at 367.  The Veteran's available service treatment records did not demonstrate complaints of, a diagnosis of, or treatment for tinnitus.  An April 1957 separation examination demonstrated that, on whispered voice testing, the Veteran scored 15/15, and his hearing was scored "1" on his PULHES profile.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  A contemporaneous report of medical history showed that the Veteran denied any ear, nose, or throat trouble.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  None of these records, however, included a specific determination that the Veteran did or did not experience tinnitus or symptoms thereof.  Further, although the Veteran's DD 214 indicated that his military occupational specialty was Clerk (which is not an occupational specialty associated with noise exposure), his last duty assignment was with an anti-aircraft artillery unit.  He also stated that he was exposed to noise associated with military aircraft while travelling as a member of various athletic teams.  He asserted that, as a result of this noise exposure, he experienced inservice ringing in his ears and a continuity of tinnitus symptoms thereafter.  The post-service evidence of record first demonstrated complaints of or treatment for tinnitus in February 2008.  Prior to February 2008, there was no evidence that contradicted the Veteran's assertion that his tinnitus had persisted since his inservice noise exposure.  

Based on the above, the Board finds that there is an approximate balance of evidence weighing against and in favor of finding the Veteran's statements and testimony to be credible evidence of inservice tinnitus and a continuity of tinnitus symptoms since his inservice noise exposure.  As such, according to the benefit-of-the-doubt doctrine, the Board finds that the Veteran's assertions and testimony to be credible evidence that he experienced inservice tinnitus and tinnitus symptoms since his inservice noise exposure.  Gilbert, 1 Vet. App. at 53-56; O'Hare, 1 Vet. App. at 367.

Accordingly, the Board finds that there is a competent and credible basis to conclude that the Veteran's current tinnitus was incurred in or due to his active duty.  38 C.F.R. § 3.303(b).  Given that there is no evidence of record that disassociated the Veteran's current tinnitus from his active duty, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection is warranted.  Gilbert, 1 Vet. App. at 53-56; O'Hare, 1 Vet. App. at 367.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The evidence of record included treatment reports showing that the Veteran complained of dizziness and episodes of falling.  The evidence did not include a specific diagnosis of vertigo.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009).  The Board finds that a remand is required in order to provide the Veteran a VA examination to ascertain the nature of the disability manifested by dizziness and falling, claimed as vertigo, and to ascertain whether this disability was etiologically related to his active duty service and/or his service-connected bilateral hearing loss and/or tinnitus.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be provided an examination to determine the presence of disability manifested by dizziness and falls, claimed as vertigo, and, if present, the etiology thereof.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished.  After a review of the service and post-service treatment records, and the Veteran's contentions, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability manifested by dizziness and falls, claimed as vertigo, was (a) caused by service or is otherwise related to the Veteran's active duty service; OR (b) due to or aggravated by service-connected bilateral hearing loss and/or tinnitus.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


